El Juez Asociado Señob Aldeey,
emitió la opinión del tribunal.
La denuncia en este caso fue presentada el 9 de septiem-bre de 1927 e imputa al apelante que siendo Secretario de la Corte de Distrito de Mayagüez recibió en su carácter oficial el 14 de octubre de 1926 $3,500 que le entregó el mársbal de dicba corte como producto de una venta judicial y que el secretario no depositó esa cantidad inmediatamente en la institución bancaria designada para que hiciera los depósitos.
Esta apelación fue vista conjuntamente con las números 3642 y 3669 del mismo apelante por igual delito, las que he-mos resuelto en el día de hoy con opinión escrita en el No. 3642, y la presente no tiene otra diferencia fundamental con aquéllas que la de que cuando el secretario recibió los $3,500 en 14 de octubre de 1926 ya había empezado un empleado de Auditoría desde el 5 de dicho mes una investigación de las cuentas del secretario apelante y había avisado a los bancos de Mayagüez donde el secretario hacía sus depósitos para que no recibieran de él cantidad alguna sin la inter-vención de dicho investigador.
De la prueba resulta que el apelante no dijo al investi-gador que había recibido ese dinero. Lo depositó un mes después, cuando el investigador había terminado su trabajo, se había marchado y había sido levantada la suspensión de recibo de depósitos por los bancos sin la intervención del investigador.
 Según hemos declarado en el caso No. 3642 supra el secretario apelante debió hacer el depósito inmediatamente después de recibido y el no haberlo hecho en este caso hasta un mes después constituye el delito por el cual ha sido condenado, pues el hecho de que el investigador hubiese avisado a los bancos que no admitieran dinero del secretario no era obstáculo para tal depósito, ya qu^ podía hacerlo con la intervención del investigador.
Otro motivo de apelación en este recurso diferente a los alegados en el caso No. 3642, supra, es que durante el *25juicio en la corte de distrito se permitió declarar al juez municipal que conoció de la causa en primera instancia que el acusado admitió en aquel juicio que había firmado el re-cibo de los $3,500, pero el becbo de que en la corte de dis-trito se celebrara el juicio de nuevo no impedía presentar como evidencia esa admisión del acusado en la corte municipal.
Los demás motivos de este recurso son iguales a los ale-gados en el caso 3642 por lo que cuanto en él bemos dicbo es aplicable al presente.

La sentencia apelada debe ser confirmada.